DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Status of the Claims
Claims 1,2,5-7, 9-11,13-16, and 19-28 remain in the application.
			



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,6,7,9-11,13-16,19-28    is/are rejected under 35 U.S.C. 102a2 as being anticipated by Falla (US 2002/0106970 A1)..



a body portion(12,16,14,28, 20)  configured to at least partially encircle a wearer of the brassiere, the body portion comprising:

a torso band (18a,18b)configured to at least partially encircle a wearer of the brassiere; and a pair of breast cups(12,12 in figure 1)  comprising a first breast cup 12 and a second breast cup 12, the pair of breast cups  12 configured to support breasts of the wearer; and

an under-bust support (50 with underwire not numbered) adhered to the body portion with an adhesive (not numbered- as in paras. (0047-0048;0091-0098)and adjacent to a lower periphery of the pair of breast cups12 at 50 in figure 1 , the under-bust support 50  comprising an underwire casing 24 a,24b in figure 1, the underwire casing comprising a maximum elongation of less than or equal to 5% since the casing is formed of a nylon taffeta woven that is non-stretch and  wherein the maximum elongation would be less than 5 percent as broadly claimed. Para. (0092) states that the underwire channel is made of a non-stretch material and has the elongation as broadly claimed. .  

In regard to claim 2, Falla discloses  the under-bust support  at 50 in figure 1 that

comprises a first under-bust support element 50a  adjacent the lower periphery of the first breast cup 12and a second under-bust support element 50b  adjacent the lower periphery of the second breast cup 12 as in figure 1.



In regard to claim 7 Falla discloses  an outer surface of the underwire casing adheres to an inner surface of the body portion as in para. (0060).


In regard to claims 9 and 19 Falla discloses  the underwire casing 24  that  comprises an outer fabric layer and an inner fabric layer, the outer fabric layer and the inner fabric layer defining a channel between the outer fabric layer and the inner fabric layer, the outer fabric layer and the inner fabric layer connected to each other at an inner edge of the underwire casing as discussed in para. (0092) and as om figure 4.

In regard to claims 10, 20  and 21,  Falla discloses  the outer fabric layer and the inner fabric layer are at least one of welded to each other at the inner edge, adhered to each other at the inner edge, or stitched to each other at the inner edge as discussed in para. (0092) .

In regard to claim  11 Falla discloses  wherein the outer fabric layer

and  the inner fabric layer are    continuous    at an    outer edge of the underwire casing as discussed in para. (0092).




In regard to claims 14 and 20,  wherein the adhesive comprises at least one of silicon, polyurethane, or cyanoacrylate  as claimed in claims 8 and 9.

In regard to claims 16 and 22  Falla discloses wherein  the adhering  of the under-bust support 50  to the body portion adjacent to a lower periphery of the pair of breast cups12  comprises:
adhering a first under-bust support element 50  adjacent to the lower periphery of the first breast cup 12 as in figures 1 ; and

adhering a second under-bust support element 50 adjacent to the lower periphery of the second breast cup . as in paras. (0047-0048;0091-0098) and in figure 1.



In regard to claim 21 Falla discloses a method,    comprising:

providing a body portion  10  in figure 1 (paras (0047-0049)of a brassiere 10 , the body portion comprising a pair of breast cups 12  comprising a first breast cup 12 and a second breast cup 12 all in figure 1 ; and







In regard to claim 24, Falla discloses a brassiere 10 , comprising:

a body portion 10 in figure 1  configured to at least partially encircle a wearer of the brassiere, the body portion 10 comprising:

a torso band  (18a, 18b) in figure 1; configured to at least partially encircle a wearer of the brassiere; and a pair of breast cups 12  comprising a first breast cup 12  and a second breast cup 12 , the pair of breast cups configured to support breasts of the wearer; and

an under-bust support 50 in figure 1  adhered to the body portion 10 with an adhesive(not numbered as in paras (0092 and clams 8and 9)  and adjacent to a lower periphery (at 50) of the pair of breast cups 12 , the under-bust support 50 comprising an underwire(not numbered)  adhered directly to the body portion 10 as in figure 1 and paras, (0047-0049 and 0092) .



In regard to claim 26 Falla discloses the underwire (24 in figure 1) that adheres to the body portion  10 with adhesive (not numbered) , the adhesive comprises at least one of silicon, polyurethane, or cyanoacrylate  as discussed above in regard to claim 13 and as in claims 8 and 9  of Falla..

.

In regard to claim 27 Falla discloses the underwire 24 is adhered directly to the pair of breast cups 12 adjacent to the lower periphery of the pair of breast cups at 24a, 24b in figure 1.

In regard to claim 28 Falla discloses the underwire 24  is adhered to a fabric of the body portion 10between the pair of breast cups and the torso band at 50a, 50 b in figure 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Falla in view of Falla (US 20050130559).

In regard to claim 5 Falla discloses   the underwire casing 24 but does not disclose the casing as being of a knitted fabric.   Falla (US20050130559)   discloses in para. (0016) a knitted tubular fabric underwire casing. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the     underwire casing of Falla with the teaching of Falla (US 20050130559) to construct the casing of a knitted fabric that is a tighter construction and wherein the underwire will not poke through.

Response to Arguments

Applicant’s arguments,  filed 12-18-2020   with respect to the newly amended claims  with the addition of the adhesive therein  claims15 and 24 have been fully considered and are persuasive.  The  previous rejections in the 09-18-2020 Office Action  have  been withdrawn. 
However, the claims are not allowable over the prior art as follows.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984.  The examiner can normally be reached on MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLORIA M HALE/               Primary Examiner, Art Unit 3732